Exhibit 10.1

 

FIRST AMENDMENT TO THE LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to the Loan and Security Agreement (this “Amendment”) is
made effective as of June 25, 2020 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and FENNEC
PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”).

 

WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of February 1, 2019 (as amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Bank has provided to Borrower certain loans in accordance with the terms and
conditions thereof; and

 

WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:

 

1.       Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

2.       Section 1.1 of the Loan Agreement is hereby amended by deleting
therefrom the definitions of “Draw Period” and “Equity Event” and adding the
following definitions therein in alphabetical order:

 

“Additional Warrant” is that certain Warrant to purchase Parent’s capital stock
from and after the August 6, 2020 until expiry thereof, to be issued by Borrower
(subject to the conditions hereof) in favor of the Bank on August 6, 2020.

 

“Fee In Lieu Of Additional Warrant” is an amount of One Hundred Seventeen
Thousand One Hundred Fifty Dollars ($117,150.00).

 

“Fennec EU” means Fennec Pharmaceuticals (EU) Limited, an Ireland company and a
wholly owned subsidiary of Parent.

 

“First Amendment Date” is June 25, 2020.

 

“First Draw Period” is the period commencing of the date of the occurrence of
the Approval Event and ending on the earlier of (i) December 31, 2020 and (ii)
the occurrence of an Event of Default; provided, however, that the Draw Period
shall not commence if on the date of the occurrence of the Approval Event an
Event of Default has occurred and is continuing.

 

“Revenue Event” is the achievement by Borrower after the First Amendment Date of
consolidated trailing six-month revenues of at least Eight Million Five Hundred
Thousand Dollars ($8,500,000) on or before December 31, 2021, at the end of any
fiscal month of Borrower, as reasonably determined by the Bank based on evidence
reasonably acceptable to the Bank.

 

“Second Draw Period” is the period commencing of the date of the occurrence of
the Revenue Event and ending on the earlier of (i) December 31, 2021 and (ii)
the occurrence of an Event of Default; provided, however, that the Draw Period
shall not commence if on the date of the occurrence of the Revenue Event an
Event of Default has occurred and is continuing.

 

“Seventy Five Percent Test” means that on the date of its determination, Parent
shall have achieved consolidated trailing six month revenue (for the six full
calendar months completed immediately preceding the date of determination) equal
to at least seventy-five percent (75%) of the projected revenue for such period
in accordance with the then applicable Parent’s Board approved financial
projections delivered by Borrower and accepted by Bank in accordance with
Section 6.3 hereof, as reasonably determined by the Bank based on evidence
reasonably acceptable to the Bank.

 

 

 



“Term A Loan” is defined in Section 2.2(a)(i).

 

“Term B Loan” is defined in Section 2.2(a)(ii).

 

3.       Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions therein as follows:

 

“Amortization Date” is (i) the date that is the nineteenth month anniversary of
the first day of the month immediately following the Closing Date, if the
Revenue Event does not occur and (ii) the date that is the twenty-fifth month
anniversary of the first day of the month immediately following the Closing
Date, if the Revenue Event does occur.

 

“Approval Event” is the receipt of the final NDA approval by Borrower from the
U.S. Food and Drug Administration for Borrower’s drug candidate currently named
PEDMARK on or before December 31, 2020.

 

“Closing Date” means the Funding Date of the Term A Loan.

 

“Effective Interest Rate” is with respect to the Term Loans, the per annum rate
of interest (based on a year of three hundred sixty (360) days) equal to the sum
of (a) Index Rate on the first Business Day of the month that immediately
precedes the month in which the interest will accrue, plus (b) One percent
(1.00%).

 

“Index Rate” means the higher of (i) Prime Rate published in the Money Rates
section of the Western Edition of The Wall Street Journal and (ii) Three and
Twenty-Five Hundredths percent (3.25%).

 

“Maturity Date” is the date that is the forty-eighth month anniversary of the
first day of the month immediately following the Closing Date.

 

 

4.       Section 2.2 of the Loan Agreement is hereby amended and restated as
follows:

 

2.2Term Loans.

 

(a)       Availability.

 

(i)       Subject to the terms and conditions of this Agreement, during the
First Draw Period, Bank shall make a term loan to Borrower in the amount of
Twelve Million Five Hundred Thousand Dollars ($12,500,000) (such term loan is
hereinafter referred to as “Term A Loan”). After repayment, the Term A Loan may
not be re-borrowed.

 

(ii)       Subject to the terms and conditions of this Agreement, during the
Second Draw Period, Bank shall, at the request of the Borrower, make a term loan
to Borrower in an aggregate original principal amount equal to up to Five
Million Five Hundred Thousand Dollars ($5,500,000) (such term loan is
hereinafter referred to as “Term B Loan”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loan and the Term
B Loan are hereinafter referred to collectively as the “Term Loans”). After
repayment, the Term B Loan may not be re-borrowed.

 

(b)      Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make equal monthly payments of principal,
together with applicable interest, in arrears, as calculated by Bank (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of the Term Loans, (2) the effective rate of interest, as determined in
Section 2.4(a), and (3) a repayment schedule as determined by the Bank based on
the Maturity Date and the Amortization Date (which determination shall be deemed
correct absent manifest error). All unpaid principal and accrued and unpaid
interest is due and payable in full on the Maturity Date with respect to the
Term Loans. The Term Loans may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

2 

 



(c)    Mandatory Prepayments. If any Term Loan is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Bank, an
amount equal to the sum of: (i) all outstanding principal of all of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Bank’s Expenses and interest at
the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection with the prepayment
of the Term Loans in full, Borrower shall pay Bank the Final Payment in respect
of the Term Loans.

 

(d)    Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by Bank under this
Agreement, provided Borrower (i) provides written notice to Bank of its election
to prepay the Term Loans at least thirty (30) days prior to such prepayment, and
(ii) pays to the Bank on the date of such prepayment an amount equal to the sum
of (A) all outstanding principal of the Term Loans plus accrued and unpaid
interest thereon through the prepayment date, (B) the Final Payment, (C) the
Prepayment Fee, plus (D) all other Obligations that are due and payable,
including Bank’s Expenses and interest at the Default Rate with respect to any
past due amounts.

 

5.       Section 2.5 of the Loan Agreement is hereby amended by removing “and”
at the end of Section 2.5(c), replacing “.” at the end of Section 2.5(d) with “;
and” and adding the following Section 2.5(e) thereto:

 

(e) facility fee in the amount of $23,110 which was received by the Bank on June
3, 2020.

 

6.       Section 2.7 of the Loan Agreement is hereby amended and restated as
follows:

 

2.7       Secured Promissory Notes. The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”) and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes the Bank to make or cause to be made,
on or about the Funding Date of any Term Loan or at the time of receipt of any
payment of principal on such Secured Promissory Note, an appropriate notation on
such Secured Promissory Note Record reflecting the making of such Term Loan or
(as the case may be) the receipt of such payment. The outstanding amount of each
Term Loan set forth on such Secured Promissory Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Bank, but the
failure to record, or any error in so recording, any such amount on such Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due.
Upon receipt of an affidavit of an officer of the Bank as to the loss, theft,
destruction, or mutilation of any of its Secured Promissory Note, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

7.Section 3.2 of the Loan Agreement is hereby amended and restated as follows:

  

3 

 



3.2       Conditions Precedent to all Credit Extensions. The obligation of Bank
to make each Credit Extension, including the initial Credit Extension, is
further subject to the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the effective
date of each Credit Extension as though made at and as of each such date, and no
Event of Default shall have occurred and be continuing, or would exist after
giving effect to such Credit Extension. The making of each Credit Extension
shall be deemed to be a representation and warranty by Borrower on the date of
such Credit Extension as to the accuracy of the facts referred to in this
Section 3.2. Furthermore, the making of each Credit Extension shall be subject
to the delivery by Borrower to the Bank, to the extent not delivered at the
Closing, of duly executed original Secured Promissory Notes and Warrants, in
number, form and content acceptable to the Bank, with respect to such Credit
Extension made by the Bank after the Closing Date. Furthermore, if the Credit
Extension is for Term B Loan, in addition to all other applicable provisions of
this Agreement, Borrower must also have on the Funding Date of the Term B Loan,
in accounts maintained with the Bank, unrestricted cash and cash equivalents in
an aggregate amount equal to at least twelve times the Monthly Cash Burn as
calculated on the last date of the immediately preceding month.

 

8.Section 5.16 of the Loan Agreement is hereby amended and restated as follows:

 

5.16       Use of Proceeds. Borrower shall use the proceeds of the Term Loans
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

 

9.Section 6.7 of the Loan Agreement is hereby amended and restated as follows:

 

6.7       Accounts. Borrower shall (i) maintain and shall cause each of its
Subsidiaries and Parent to maintain its primary depository, operating, and
investment accounts with Bank (including, without limitation, all depository,
operating, and investment accounts maintained in the United States) and (ii)
endeavor to utilize and shall cause each of its Subsidiaries and Parent to
endeavor to utilize Bank’s International Banking Division for any international
banking services required by Borrower, including, but not limited to, foreign
currency wires, hedges and swaps. Notwithstanding the foregoing, Parent may
continue to maintain its accounts with Royal Bank of Canada that are identified
on the Perfection Certificate on the Effective Date; provided, that, the
aggregate balance in all such accounts may not exceed $250,000 at any time.

 

10.Section 6.12 of the Loan Agreement is hereby amended and restated as follows:

 



6.12       Financial Covenants.

 

(a)       Commencing on the Closing Date, Borrower shall at all times maintain
in accounts held at the Bank, unrestricted cash and cash equivalents in an
aggregate amount equal to at least three times the Monthly Cash Burn as
calculated on the last date of the immediately preceding month.

 

(b)       At all times on and after the Funding Date Term B Loan, Parent must
satisfy the Seventy Five Percent Test each month, as determined by the Bank on
the date of the receipt of the monthly financial statements by the Bank in
accordance with Section 6.3 hereof.

 

11.The following Section 6.14 is hereby added to the Loan Agreement:

 

6.14       Additional Warrant; Fee In Lieu of Additional Warrant. On August 6,
2020, either (i) Borrower shall deliver to Bank a duly executed, issued and
authorized Additional Warrant to purchase stock of Parent in such form and
substance as is agreed to by the parties, dated as of the August 6, 2020 or (ii)
Borrower shall notify the Bank in writing that in lieu of delivering the
Additional Warrant Borrower shall pay to the Bank, no later than August 13,
2020, Fee In Lieu Of Additional Warrant. If Borrower opts for the option set
forth in clause (ii) of the immediately preceding sentence, Borrower shall no
later than August 13, 2020, irrevocably pay the Fee In Lieu Of Additional
Warrant which shall be deemed to be fully earned by the Bank.

 

12.Section 7.12 of the Loan Agreement is hereby amended and restated as follows:

 

7.12        Capital Expenditures. Make or contract to make, without Bank’s prior
written consent, capital expenditures, including leasehold improvements:

 

4 

 



(i)in excess of $250,000.00 in any fiscal year prior to the Funding Date Term B
Loan; or

 

(ii)in excess of $500,000.00 in any fiscal year after the Funding Date Term B
Loan,

 

or incur liability for rentals of property (including both real and personal
property) in an amount which, together with capital expenditures, shall in any
such fiscal year exceed such applicable sum.

 

13.The following Section 7.14 is hereby added to the Loan Agreement:    

7.14    Fennec EU.

 

(a)       Parent shall cause the aggregate amount of assets held by Fennec EU
not to exceed Nine Hundred Thousand Dollars ($900,000.00) at any given time.

 

(b)       The aggregate amount of cash that may be collectively transferred by
Borrower, Parent and all other subsidiaries of Parent to Fennec EU in any given
fiscal quarter shall not exceed Six Hundred Thousand Dollars ($600,000.00).

 

14.Exhibit C to the Loan Agreement is hereby amended and restated as set forth
on Exhibit A hereto.



15.Exhibit D to the Loan Agreement is hereby amended and restated as set forth
on Exhibit B hereto.



16.Limitation of Amendment.

 



a.                 The amendments set forth above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right,
remedy or obligation which the Bank or Borrower may now have or may have in the
future under or in connection with any Loan Document, as amended hereby.

 

b.                This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

17.To induce the Bank to enter into this Amendment, Borrower hereby represents
and warrants to the Bank as follows:

 

a.                 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;

 

b.                Borrower has the power and due authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

 

c.                 The organizational documents of Borrower delivered to the
Bank on the Effective Date, and updated pursuant to subsequent deliveries by the
Borrower to the Bank, if any, remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

d.                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, will not constitute an event of default under any
material agreement with a Person binding on Borrower, or a breach of any
provision contained in the Articles of Incorporation or Bylaws of Borrower; and

 

5 

 



e.                 This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and by general equitable principles.

 

18.    Borrower hereby remises, releases, acquits, satisfies and forever
discharges the Bank, its agents, employees, officers, directors, predecessors,
attorneys and all others acting or purporting to act on behalf of or at the
direction of the Bank (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
relating to or arising out of the Loan Agreement or the other Loan Documents on
or prior to the date hereof and through the date hereof. Without limiting the
generality of the foregoing, the Borrower waives and affirmatively agrees not to
allege or otherwise pursue any defenses, affirmative defenses, counterclaims,
claims, causes of action, setoffs or other rights they do, shall or may have as
of the date hereof, including the rights to contest: (a) the right of Bank to
exercise its rights and remedies described in the Loan Documents; (b) any
provision of this Amendment or the Loan Documents; or (c) any conduct of the
Bank or other Releasees relating to or arising out of the Loan Agreement or the
other Loan Documents on or prior to the date hereof.

 

19.    Except as expressly set forth herein, the Loan Agreement shall continue
in full force and effect without alteration or amendment. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.

 

20.    This Amendment shall be deemed effective as of the Amendment Date upon
the due execution and delivery to the Bank of this Amendment by each party
hereto.

 

21.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

22.    This Amendment and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

6 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Loan and Security Agreement to be executed as of the date first set forth above.

 

 

Fennec Pharmaceuticals, Inc., a Delaware corporation

 

By: /s/ Robert Andrade

 

Name: Robert Andrade

 

Title: Chief Financial Officer

 

 

 

 

Western Alliance Bank, an Arizona corporation

 

By: /s/ Lindsay Forty

 

Name: Lindsay Forty

 

Title: VP, Portfolio Management

 

 

 

 

 

 



Exhibit A

 

Exhibit C

 

Compliance Certificate

 

TO:WESTERN ALLIANCE BANK, an Arizona corporation

 

FROM:                  
                                                                                  

 

The undersigned authorized officer of FENNEC PHARMACEUTICALS, INC. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant Required Complies         Annual financial statements (CPA
Audited) FYE within 90 days Yes No         Quarterly financial statements and
Compliance Certificate Prior to each Credit Extension, and monthly within 30
days Yes No         Monthly cash balances statement

Prior to each Credit Extension, and monthly within 30 days

 

Yes No 10K and 10Q Within 5 days of filing Yes No         Annual operating
budget, sales projections and operating plans approved by board of directors
Annually no later than 30 days prior to the beginning of each fiscal year Yes No
       

Monthly Cash Burn (after Closing Date)[1]: ___________

 

Unrestricted deposits with Bank $____________

 

Covenant

     

 

At all times after the Closing Date unrestricted cash and cash equivalents held
at accounts at the Bank must be greater than or equal to three time the Monthly
Cash Burn

  Yes No

 

At all times on and after the Funding Date of Term B Loan, Parent must achieve
75% of the trailing 6-month consolidated revenue

  Yes No ___________________________________________       1 Please attach
separate sheet showing the calculation                          

 



 

 

 

 



        Deposit balances with Bank $ ___________________     Deposit balance
outside Bank $ ___________________             Comments Regarding Exceptions:
See Attached. BANK USE ONLY       Received by:

 

 

Sincerely,

AUTHORIZED SIGNER       Date:        
___________________________________________ Verified: SIGNATURE AUTHORIZED
SIGNER     ___________________________________________ Date: TITLE    
Compliance Status Yes          No ___________________________________________  
DATE              

 

 

 

 

 



  

Exhibit B

 

EXHIBIT D

 

SECURED PROMISSORY NOTE
(Term [A][B] Loan)

 



$[_____] Dated: [_____]

  

FOR VALUE RECEIVED, the undersigned, FENNEC PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 68 TW Alexander Drive, Research Triangle
Park, NC 27709 (“Borrower”) HEREBY PROMISES TO PAY to the order of WESTERN
ALLIANCE BANK (“Bank”) the principal amount of [___] DOLLARS ($[____]) or such
lesser amount as shall equal the outstanding principal balance of the Term
[A][B] Loan made to Borrower by the Bank, plus interest on the aggregate unpaid
principal amount of such Term [A][B] Loan, at the rates and in accordance with
the terms of the Loan and Security Agreement dated February 1, 2019 by and
between Borrower and the Bank (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to the Bank as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by the Bank and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by the Bank to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
to the Bank under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the Bank in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by the Bank or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

 

 



 

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

    BORROWER:           FENNEC PHARMACEUTICALS, INC.                 By
                                                                     Name:
                                                               Title:
                                                            

 

 

 

 

 

 

  

 

 

Term [A][B] Loan Note

 



 

 

 

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

Principal

Amount

Interest Rate

Scheduled

Payment Amount

Notation By

                                       

 

 

 



 

